                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                   Petitioner,                            8:18CV241

      vs.
                                                      MEMORANDUM
STATE OF NEBRASKA,                                     AND ORDER

                   Respondent.


       This matter is before the court on Petitioner’s Motion to Dismiss for Lack of
Subject Matter Jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). (Filing No. 36.)
The court dismissed Petitioner’s habeas petition with prejudice on June 12, 2019.
(Filing Nos. 26 & 27.) Petitioner prosecuted an appeal to the Eighth Circuit Court
of Appeals which denied a certificate of appealability and dismissed the appeal on
October 4, 2019. (See Filing No. 34.) The mandate issued on October 25, 2019.
(Filing No. 35.) This matter is closed, and no further action is required by the
court. Accordingly,

      IT IS ORDERED that: Petitioner’s Motion to Dismiss (filing no. 36) is
denied as moot.

      Dated this 15th day of November, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
